                       THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

       v.                                     3:18-CR-279
                                              (JUDGE MARIANI)
MICHAEL RINALDI,

                     Defendant.


UNITED STATES OF AMERICA,

       v.                                    3:18-CR-280
                                             (JUDGE MARIANI)
MICHAEL RINALDI,

                     Defendant.

                                         ORDER

       AND NOW, THIS 18TH DAY OF DECEMBER, 2019, for the reasons set forth in the

Court's accompanying Memorandum Opinion, IT IS HEREBY ORDERED THAT Defendant

Michael Rinaldi's Supplemental Pre-Trial Motions (3:18-cr-279, Doc. 161; 3:18-cr-280, Doc.

165) are GRANTED IN PART AND DENIED IN PART as set forth in the Memorandum

Opinion. Specifically,

        1. Defendant's request that the Powell wiretaps and Rinaldi wiretaps be

            suppressed is GRANTED. The wiretaps themselves, as well as transcripts,

            duplicate tapes, work copies, and testimonial summaries of the intercepted
   conversations are SUPPRESSED due to the Government's untimely sealing of

   those wiretaps.

2. Defendant's request that all evidence seized as a result of the recordings be

   suppressed is DENIED. Evidence connected through a chain of causation to

   one or both wiretaps tainted by improper sealing will not be suppressed on the

   basis of the Court's finding that the wiretaps at issue were untimely sealed.

3. The suppressed wiretaps may be admissible at trial for the limited purpose of

   impeaching the defendant should he choose to testify. The Government is

   expected to raise the issue at trial if Defendant testifies and the Government

   believes that one or more portions of the wiretap(s) constitute appropriate

   material for impeachment.




                                     2
